UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-35526 NEONODE INC. (Exact name of Registrant as specified in its charter) Delaware 94-1517641 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 2350 Mission College Blvd., Suite 190, Santa Clara, CA 95054 (Address of Principal Executive Office and Zip Code) (408) 496-6722 (Registrant’s Telephone Number, including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yesý Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No ý The approximate aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant, based on the closing price for the registrant’s common stock on June 28, 2013 (the last business day of the registrant’s most recently completed second fiscal quarter) as reported on the NASDAQ Stock Market, was $162,748,619. The number of shares of the registrant’s common stock outstanding as of February 26, 2014 was 37,943,852 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the registrant’s 2014 Annual Meeting of Stockholders are incorporated by reference as set forth in Part III of this Annual Report.The registrant intends to file such definitive proxy statement with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2013. NEONODE INC. 2-K TABLE OF CONTENTS SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS 3 PARTI Item1. BUSINESS 3 Item1A. RISK FACTORS 10 Item 1B. UNRESOLVED STAFF COMMENTS 16 Item2. PROPERTIES 16 Item3. LEGAL PROCEEDINGS 16 Item4. MINE SAFETY DISCLOSURES 16 PARTII Item5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 16 Item6. SELECTED FINANCIAL DATA 18 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 Item7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 28 Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 60 Item9A. CONTROLS AND PROCEDURES 60 Item9B. OTHER INFORMATION 62 PARTIII Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 62 Item11. EXECUTIVE COMPENSATION 62 Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 62 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 62 Item14. PRINCIPAL ACCOUNTING FEES AND SERVICES 62 PARTIV Item15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 62 SIGNATURES 64 2 SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, adopted pursuant to the Private Securities Litigation Reform Act of 1995.Statements that are not purely historical may be forward-looking.You can identify some forward-looking statements by the use of words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions.Forward-looking statements involve inherent risks and uncertainties regarding events, conditions and financial trends that may affect our future plans of operation, business strategy, results of operations and financial position.A number of important factors could cause actual results to differ materially from those included within or contemplated by such forward-looking statements, including, but not limited to risks relating to the uncertainty of growth in market acceptance for our technology, a history of losses since inception, our ability to remain competitive in response to new technologies, the costs to defend, as well as risks of losing, patents and intellectual property rights, our customer concentration and dependence on a limited number of customers, a reliance on our future customers’ ability to develop and sell products that incorporate our technology, the uncertainty of demand for our technology in certain markets, the length of a product development and release cycle, our ability to manage growth effectively, our dependence on key members of our management and development team, uncertainties regarding expansion or other corporate transactions, and our ability to obtain adequate capital to fund future operations, For a discussion of these and other factors that could cause actual results to differ from those contemplated in the forward-looking statements, please see ‘‘Item 1A. Risk Factors’’ and elsewhere in this Annual Report, and in our publicly available filings with the Securities and Exchange Commission. Forward-looking statements reflect our analysis only as of the date of this Annual Report.Actual events or results may differ materially from the results discussed in or implied by the forward-looking statements. We do not undertake any responsibility to update or revise any of these factors or to announce publicly any revisions to forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1. BUSINESS Neonode Inc. (collectively with its subsidiaries, is referred to in this Annual Report as “Neonode”, “we”, “us”, “our”, the “registrant”, or the “Company”) develops and licenses user interfaces and optical infrared touch technology.Our patented technology offers multiple features including the ability to sense an object’s size, depth, velocity, pressure, and proximity to any type of surface. We license our multi-touch technology to Original Equipment Manufacturers (“OEMs”) and Original Design Manufacturers (“ODMs”) who incorporate it into devices that they produce and sell.OEMs and ODMs use our touch technology in controller chips we developed in collaboration with Texas Instruments designed specifically for our touch technology.Our technology licensing model allows us to focus on the development of solutions for touchscreens and touch-enabled surfaces.We do not manufacture products or components. As of December 31, 2013, we had thirty-three technology license agreements with global OEMs and ODMs. Twelve of our customers are currently shipping products and we anticipate other customers will initiate product shipments as they complete their final product development and release cycle throughout 2014 and 2015.In addition, we are currently developing prototype products and are engaged in product engineering design discussions with numerous global OEMs and ODMs who are in the process of qualifying our touch technology for incorporation in various products such as laptop computers, all-in-one computers and stand-alone monitors running Microsoft Windows 8 and Google Chrome operating systems, printer products, GPS devices, e-Readers, tablets, touch panels for automobiles, household appliances, mobile phones, wearable electronics, games and toys. The development and release cycle for these products typically takes six to thirty-six months. 3 Our Company Neonode Inc., formerly known as SBE, Inc., was incorporated in the State of Delaware on September 4, 1997.SBE’s name was changed to Neonode Inc. upon the completion of a merger on August 10, 2007 between SBE and the parent company of Neonode AB, a company founded in February 2004 and incorporated in Sweden. As a result of the merger, the business and operations of Neonode AB became the primary business and operations of the newly-combined Neonode Inc. The Company’s headquarters is located in Santa Clara, California, USA. On December 29, 2008, we acquired as a subsidiary Neonode Technologies AB (“NTAB”) to develop and license touchscreen technology.In 2013, we established additional subsidiaries:Neonode KK (Japan) (“NJK”); Neno User Interface Solutions AB (Sweden) (“NUIAB”); NEON Technology Inc. (U.S.) (“NTI”); and Neonode Americas Inc. (U.S.) (“NAI”). On September 3, 2013, we announced that the Board of Directors has authorized the exploration of strategic alternatives with respect to our user-interface patent and licensing business.This intellectual property portfolio principally relates to touchscreen user-interface gestures.The Board of Directors intends to consider a broad range of alternatives including, but not limited to, a merger, sale, or spin-off.There can be no assurance that the Board of Directors’ evaluation process will result in any transaction, or that any transaction, if pursued, will be consummated. Touch Technology There are various technologies for touchscreen and touch-enabled surfaces available in the market with differing profiles, power consumption, level of maturity, and cost.The types of touch technologies generally include the following: · Capacitive touchscreens are coated with a material, typically indium tin oxide, which conducts a continuous electrical current which senses distortions to detect a touch. · Resistive touchscreens use conductive and resistive layers separated by thin space. · Optical infrared touch technology uses infrared beams that are broken by the finger or heat from the finger to detect a touch. · Surface acoustic wave touchscreens use ultrasonic waves that pass over the screen. · Strain gauge touchscreens use a spring mounted on the four corners and strain gauges are used to determine deflection when the screen is touched. · Optical imaging touchscreens use two or more image sensors or cameras placed around the edges (mostly the corners) of the screen and a light source to create a shadow of the finger. · In-cell touch technology embeds photo sensors or conductive sensors directly into a Liquid Crystal Display glass, which acts like a low-resolution camera to “see” the shadow of the finger. · Dispersive signal touch technology uses sensors to detect the mechanical energy in the glass that occur due to a touch. · Acoustic pulse recognition touch technology uses more than two piezoelectric transducers located at some positions of the screen to turn the mechanical energy of a touch (vibration) into an electronic signal. The two dominant types of touchscreen technologies available in the market are capacitive and resistive.Capacitive technology is the technology used in the Apple iPhone.Resistive technology is the technology used in many automatic teller machines.A capacitive touchscreen reacts to the finger’s electric impulses. Capacitive touchscreens are suitable if the user has unimpeded contact between the finger and the screen. A resistive touchscreen is pressure-sensitive.Resistive touchscreens are suitable for detailed work and for selection of a particular spot on a screen.Resistive technology is not useful for sweeping gestures or motion, such as zooming in and out. Our Solution Optical Infrared We offer optical infrared touch technology.We develop and license user interfaces and optical infrared touch solutions. Our optical infrared touch technology projects infrared light over and across a touchscreen and other types of surface at rates of up to 1,000 times per second. Our optical infrared touch technology utilizes low power consumption and enables pressure sensing, proximity sensing, and 3D sensing. 4 Other touch technologies such as capacitive and resistive require a physical layer, typically covering the screen, in order to detect touches.In contrast, our optical infrared technology projects only invisible light across the screen.Our optical infrared technology also can be used on surfaces other than screens. We believe our optical touch technology has a number of key advantages over other touch technologies: · Our optical touch technology does not add additional layers to the screen that may dilute the screen contrast and clarity. Layering technology is required to activate the capacitive and resistive technologies and can be very costly; · Our optical touch technology is more responsive than capacitive screen technology and, as a result, is quicker and less prone to misreads; · Our optical touch technology tracks continuous movement and sweeping motions as compared to stylus-based resistive screens that provide only discrete touch locations; · Our optical touch technology requires no downward pressure on the screen in order to select or move items on the screen in contrast to resistive touchscreens; · Our optical touch technology is cost-efficient due to the lower cost of materials and a relatively simple manufacturing process compared to layered capacitive and resistive screens; · Our optical touch technology enables multiple methods of input, such as simple finger taps to hit keys, sweeps to zoom in or out, and gestures to write text or symbols directly on the screen; · Our optical touch technology works in all climates and can be used with thick gloves; and · Our optical touch technology can provide touch functionality for waterproof devices. Controller Chips We do not produce controller chips or other components.Under our licensing model, our OEM and ODM customers use customized single optical infrared controller chips developed in collaboration with Texas Instruments designed specifically for our optical touch technology.The NN1001 the first generation optical controller chip, was developed pursuant to an Analog Device Development Agreement entered into on February 4, 2011 and effective as of January 24, 2010 between Neonode and Texas Instruments. The NN1001 began shipping to customers in May 2012.The NN1002 the next generation optical controller chip, is being developed pursuant to an Analog Device Development Agreement entered into April 25, 2013 effective December 6, 2012 between Neonode and Texas Instruments. We expect the NN1002 will begin shipping to customers in 2014. The NN1001 and NN1002 can only be sold to customers who have a technology license agreement with Neonode. The NN1001 and NN1002 controller chips are designed to simplify integration, reduce cost, and increase performance.We believe the NN1001 and NN1002 controller chips outperform other touch solutions at a lower cost. · The NN1001 and NN1002 have scanning speeds of 1000 Hz (latency down to 1ms). · The NN1001 and NN1002 track any high-speed multi-touch gesture with any object (finger, gloved finger and passive pens) with high accuracy. · The NN1001 and NN1002 support advanced power management and enables touch detection even when the device is in sleep or off mode. · The NN1001 and NN1002 consume less than 1mW at 100Hz. Our Market e-Readers and Tablets Our touch technology is widely used in e-Readers.Since 2011, more than 16 million e-Reader units have shipped containing our touch technology by customers such Amazon, Kobo, Barnes & Noble, Sony, Mundo, Deutsche Telekom and Netronix.Our technology also is used in tablets.Sony is currently shipping a 13.3 inch writing tablet named “Digital Paper” that integrates our technology.Customers such as LeapFrog Enterprises and Oregon Scientific are shipping tablets for children that integrate our technology.Other customers are currently in the product development phase focused on children’s tablets and we expect they will begin shipping in 2014. 5 Printers and Office Equipment Photo printers and combination printer/scanner/fax machines typically require feature-rich menus and settings, and OEMs have increasingly replaced mechanical buttons with resistive touchscreen displays. Our touch technology offers an improved user experience, a brighter display, ultra-light touch, and support for gestures, such as swipe to access menus and screens.We have technology license agreements with two of the top five global leading printer and office equipment OEMs.The first consumer printer with our touch technology started mass production in December 2013.We expect other customers will have printers and office equipment ready for retail rollouts throughout 2014 and 2015. Computers and Monitors Our touch technology is suitable for laptops, personal computers, all-in-one computers and stand-alone monitors.We have technology license agreements and are in product design activities with several tier one computer and monitor OEMs that we expect will begin shipping selected products in 2014 with a full product release ramp in 2015. Our multi-touch solution for laptops, PCs, all-in-ones and stand- alone monitors is Microsoft Windows 8.1 certified. We also are developing Chromebook laptop reference designs for selected technology providers. Mobile Phones, Wearables and Accessories, Games We have developed a touch and proximity sensor technology platform for mobile phones that enables an interaction not only on the screen but also the space around and above the mobile phone. We are currently in product design activities with tier one and tier two mobile phone handset makers, such as Shenzhen Wave, who are developing both smart and feature phone handsets that we expect will enter production and begin shipping in 2014.We also believe our touch technology is suitable for smart watches, fitness devices, activity trackers, medical monitors, multifunction keyboards and tracking devices, and gaming and toy products. Automotive Touch interface displays are becoming standard in many automotive vehicles.Touch interface displays in vehicles must operate in a wide range of ambient lighting and temperature conditions. Our optical infrared touch solutions are positioned to make inroads in the automotive market by providing brighter, more readable displays, with a full operating temperature range that can be used while wearing gloves. In the second quarter of 2013, Volvo began offering a touch enabled Human Machine Interfaces (“HMI”) infotainment system as a dealer installed aftermarket retrofit product that uses our touch technology. We currently are in discussions with many of the global automotive OEMs and their tier one suppliers to develop automotive HMI, infotainment and navigation systems. These projects typically have long development cycles that can take as long as four to five years before any meaningful production and license fee generation will occur. Home Electronics Mechanical buttons, dials and membrane switches still mostly control machines in the kitchen and laundry room. New designs can use our optical infrared touch technology with or without an underlying display. For example, touch sensitive buttons can be achieved by placing the light guide around a pre-printed array. A touch panel can include illumination without a display.A feature-rich device like a high-end dryer can be made much more streamlined and user friendly with a touch display. We currently are in discussions with OEMs in the home electronics market who are designing touch enable products such as kitchen stovetops, ovens and laundry room washers and dryers. These projects typically have long development cycles that can take as long as four to five years. 6 Distribution, Sales and Marketing We consider both OEMs and ODMs to be our primary customers. OEMs and ODMs determine the design requirements and make the overall decision regarding the use of our user interface and touch technology and in their products. The use and pricing of our user interface and touch technology are governed by a technology licensing agreement. Our sales staff solicits prospective customers and receives substantial technical assistance and support from our internal engineering resources because of the highly technical nature of our product solutions. We expect that sales will frequently result from our sales efforts that involve senior management, design engineers, and our sales personnel interacting with our potential customers’ decision-makers throughout the product development and order process. Our sales are normally negotiated and executed in U.S. Dollars or Euros. Our sales force and marketing operations are managed out of our office in Stockholm, Sweden. Our current sales force is comprised of sales offices located in Sweden, South Korea and Japan. Technology Agreements As of December 31, 2013, we have entered into thirty-three technology license agreements compared to twenty-four and twelve technology license agreements as of December 31, 2012 and 2011, respectively. The products related to these license agreements include e-Readers, tablets, mobile phones, commercial and consumer printers, automotive consoles, home appliances, toys and games and GPS devices. We are dependent on a limited number of OEM and ODM customers and the loss of any one of these customers could have a material adverse effect on our future revenue stream.In the short term, we anticipate that we remain dependent on a limited number of customers for substantially all of our future revenues. Failure to anticipate or respond adequately to technological developments in our industry, changes in customer or supplier requirements or changes in regulatory requirements or industry standards, or any significant delays in the development or introduction of products or services could have a material adverse effect on our business, operating results and cash flows. Customers who accounted for more than 10% of our accounts receivable as of December 31, 2013 are as follows: · KOBO Inc. – 46% · Huizhou Desay SV Automotive Co., LTD – 10% Our revenues for the year ended December 31, 2013 were earned from twenty-nine customers. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2013 are as follows: · KOBO Inc. – 28% · Netronix Inc. – 18% · Leap Frog Enterprises Inc. – 12% · Sony Corporation – 11% Customers who accounted for more than 10% of our accounts receivable as of December 31, 2012 are as follows: · KOBO Inc. – 39% · Sony Corporation – 24% Our revenues for the year ended December 31, 2012 were earned from twenty customers. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2012 are as follows: · Amazon – 32% · KOBO Inc. – 26% · Sony Corporation – 17% Our revenues for the year ended December 31, 2011 were earned from seven customers. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2011 are as follows: · Amazon – 40% · Barnes & Noble – 26% · Sony Corporation – 21% · KOBO Inc. – 11% 7 Geographical Data The following table presents our net revenues by geographic region as a percentage of total revenues for the years ended December 31: U.S. 51
